Citation Nr: 1743825	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to July 2, 2010 for the grant of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in a November 2007 rating decision.


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from April 1963 to April 1983.  He died in December 2010.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for hearing loss, effective July 2, 2010.  The RO also found that there was no CUE in the November 13, 2007 rating decision denying service connection for hearing loss.  The Veteran filed a timely notice of disagreement with the effective date assigned, to include on the basis that there was CUE in the November 2007 rating decision.

Jurisdiction over this case was subsequently transferred to the VARO in San Diego, California, and that office forwarded the appeal to the Board.

Prior to his death, the Veteran perfected his appeal as to the claim listed in the Introduction.  As a matter of law, appellants do not survive their claims.  Accordingly, the claim was dismissed by the Board in August 2017.

Nonetheless, the dismissal of the Veteran's appeal does not affect the right of an eligible person (such as the appellant here) to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)).  As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  Id.

In June 2017, the appellant requested that she be substituted for the Veteran as his surviving spouse.  In an August 2017 letter, the RO notified the appellant that it granted the Veteran's request for substitution in the Veteran's claim that was on appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran and she retains the Veteran's docket number before the Board.


FINDINGS OF FACT

1.  The Veteran submitted a claim for service connection for hearing loss in April 2007 and the claim was denied in a November 2007 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received within the one year appeal period.
 
2.  There is no error of fact or law in the prior November 2007 rating decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, the result would have been manifestly different but for the error.

3.  The RO received another claim from the Veteran for entitlement to service connection for hearing loss on July 2, 2010. 

4.  There was no communication from the Veteran or his representative that may be construed as a claim for service connection for hearing loss after the November 2007 rating decision and prior to the July 2, 2010 informal claim.

5.  Relevant service department records received by the RO in June 2009 existed, but had not been associated with the claims file, at the time of the November 2007 rating decision, and the award was made based, in part, on these records in a September 2011 rating decision.

6.  The evidence is at least evenly balanced as to whether entitlement to service connection for bilateral hearing loss arose prior to the date of the April 24, 2007 date of the initial claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an effective date of April 24, 2007, but no earlier, for the grant of service connection for bilateral hearing loss, have been met.  38 U.S.C.A. § 5101, 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.114, 3.155, 3.156, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In regards to the CUE claim, the duty to notify and assist is not applicable to this issue as a matter of law.  The Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that duty to notify and assist does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

With respect to the claim for an earlier effective date, the appellant is challenging the effective date assigned following the September 2011 rating decision that granted service connection for bilateral hearing loss.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2016).  

In this regard, the September 2013 statement of the case (SOC), informed the Veteran of the information and evidence needed to substantiate his earlier effective date claim.  The SOC also informed the Veteran of the regulations governing effective dates.  Furthermore, all the pertinent evidence is already of record.  In light of the above, further development in this regard would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  Thus, VA has satisfied its obligation to notify.

Additionally, the appellant has not alleged and the record does not show that there is outstanding evidence relevant to the issue of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  All of the pertinent information is of record.  As such, the Board finds VA's duty to assist in this case has been met.  Based on the foregoing, there is no prejudice to the appellant in proceeding to consider the claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II  Criteria and Analysis

The appellant requests an effective date earlier than July 2, 2010 for the grant of service connection for bilateral hearing loss to include as on the basis of CUE in the November 2007 rating decision.  She asserts that an effective date earlier than July 2, 2010 for the grant of service connection for hearing loss is warranted as the Veteran was not afforded a VA examination prior to the rating decision in November 2007.  Specifically, the appellant notes that the claims file contains the Veteran's service personnel records, along with his DD 214, showing that the Veteran was in receipt of the Combat Action Ribbon and the RO should have seen this and scheduled him with a VA examination.  The claim was reopened when it was pointed out that the Veteran had a Combat Action Ribbon.  

Unless specifically provided otherwise, the effective date of an award of compensation based on an original claim shall be fixed in accordance with facts found but shall not be earlier than the date of receipt of application.  See 38 U.S.C.A. § 5110(a).  VA regulation provides the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(a).  The determination of the effective date for a reopened claim is governed by 38 U.S.C.A. § 5110(a) , which provides that the effective date of an award based on a claim reopened after final adjudication will not be earlier than the date of receipt of application.  VA regulation similarly states that when an award of service connection is granted upon new and material evidence which is received after the final disallowance of the Veteran's initial claim and which does not encompass service department records, the effective date of such an award shall be the date of receipt of the Veteran's reopened claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) and (r).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2014).  Prior to March 24, 2015, a "claim" was defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

In limited circumstances the receipt of new service department records will permit VA to reconsider a previously-denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1). See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  Furthermore, 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.

CUE in the November 2007 Rating Decision

The Veteran filed an original claim for service connection for hearing loss in April 2007.  The RO denied the Veteran's claim in a November 2007 rating decision.  There is no evidence of written communication from the Veteran or his representative expressing dissatisfaction or disagreement with the November 2007 rating decision within one year of said decision.  See 38 C.F.R. §§ 20.201, 20.302 (2016).  Furthermore, no new and material evidence was received within one year of the November 2007 rating decision.  See38 C.F.R. §  3.156(b) (2016).  Thus, the November 2007 rating decision is final.  The November 2007 rating decision is therefore accepted as correct unless there is a finding of CUE in the rating decision.  See 38 C.F.R. § 3.105(a). 

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a); 3.400(k).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination.  First, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Second, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Third, a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior Adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The appellant contends that the RO committed CUE in the November 2007 rating decision, because the claims file contained his DD Form 214, which showed that he was in receipt of the Combat Action Ribbon, and therefore, he should have been scheduled for a VA examination as was done when requested that his claim be reopened in July 2010.  The claim was reopened when it was pointed out that the Veteran had a Combat Action Ribbon.  

The appellant essentially argues that the November 2007 rating decision contains CUE because the VA at that time did not provide the Veteran with a VA examination and such VA examination would have provided the information necessary to grant his claim.  The Court of Appeals for Veterans Claims (Court) has held that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (holding that failure to fulfill duty to assist cannot constitute [CUE]); Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002) (holding that a breach of a duty to assist cannot constitute CUE and that "grave procedural error" does not render a decision of VA non-final).  Even if it was error for the RO to have failed to arrange for the Veteran to undergo a VA examination, such error does not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  King v. Shinseki, 26 Vet. App. 433, (2013), citing, Caffrey v. Brown, 6 Vet. App. 377, 384. 

Based on the foregoing, the Board has determined that the RO did not commit clear and unmistakable error in the November 2007 rating decision.  The appellant has not shown either that the correct facts were not available to the RO, or that the laws were not correctly applied.  Consequently, the criteria for showing a CUE in the November 2007 rating decision have not been met.  

Earlier Effective Date

A review of the record reveals that in April 2007, the Veteran filed a claim of service connection for hearing loss.  The RO issued a rating decision that denied service connection for hearing loss in November 2007 and provided the Veteran notice of his appellate rights.  Notice of the rating decision was mailed to the correct address of record.  The Veteran did not appeal the November 2007 rating decision.  Furthermore, new and material evidence as to the claim for service connection for bilateral hearing loss was not received within one year of the November 2007 rating decision.  Thus, the November 2007 rating decision is final.  

The appellant contends that the effective date should be the date of receipt of the Veteran's original service connection claim for hearing loss on April 24, 2007.  The April 2007 claim was denied in November 2007 rating decision and the Veteran did not appeal this decision.  A review of the evidence indicates that, following the November 2007 rating decision and prior to July 2, 2010, (the date the RO received the informal claim to reopen service connection for hearing loss), the Veteran or his representative did not submit any communication indicative of intent to apply for service connection which could constitute a pending claim or any other submission during the relevant period that contained new evidence relevant to a pending claim. 38 C.F.R. §§ 3.155, 3.156(b); 3.157(b) (2016).  Hence, there was no pending claim prior to July 2, 2010, pursuant to which benefits could be granted. 

Nonetheless, the Veteran's service personnel records were associated with the claims file in June 2009.  As noted above, newly discovered service records can serve as a basis for providing an earlier effective date under 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).  This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the veteran failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).

The Veteran's service personnel records show that he was in receipt of the Combat Action Ribbon and that he served as an engineer on a submarine, both indicating that he was exposed to loud noise during active military service.  This evidence is relevant to the Veteran's hearing loss claim as it shows that he was exposed to loud noise during service.  Although the records considered at the time of the November 2007 contained the Veteran's DD Form 214, which also documented that the Veteran received the Combat Action Ribbon and that he served as an engine mechanic on a submarine, section 3.156(c) requires VA to reconsider a veteran's claim when relevant service department records are newly associated with the veteran's claims file, whether or not they are "new and material" under § 3.156(a).  See 38 C.F.R. § 3.156 (c)(1) (noting that § 3.156(c) applies "notwithstanding paragraph (a)").  

The grant of service connection in September 2011 was based, in part, on the information received from relevant service department records in existence at the time of the prior denial in November 2007 and the evidence does not show that the Veteran failed to provide sufficient information for VA to identify and obtain the Veteran's service personnel record.  However, under 38 C.F.R. § 3.156(c)(3), an award made based on all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.

In Young v. McDonald, 766 F.3d 1348, 1352 (Fed. Cir. 2014), the Federal Circuit held that, although medical evidence of PTSD is required under 38 C.F.R. § 3.304(f) to establish the proper effective date for the award of benefits for that condition, "a medical opinion could diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms."  The Federal Circuit 
found that a VA psychiatrist's statement that the appellant had been under his care "since March 10, 1989," and "is suffering from PTSD" was sufficient to award an
effective date of March 10, 1989, for the award of benefits for PTSD.  Moreover, in determining the date entitlement arose, when an original claim for benefits is pending, the Board must determine when a claimant's disability manifested itself under all the "'facts found'" and "the date on which the evidence is submitted is
irrelevant."  McGrath v. Gober, 14 Vet.App. 28, 35 (2000).  In addition, in Swain v. McDonald, 27 Vet. App. 219, 224 (2015), the Court held that the "effective date [regarding an increase in hearing loss] should not be assigned mechanically based on the date of a diagnosis. Rather, all of the facts should be examined to determine the date that [the veteran's disability] first manifested."

In this case, viewing the evidence as a whole and resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement arose prior to the April 24, 2007 claim.  In this regard, the fact that the Veteran engaged in combat, as demonstrated by his Combat Action Ribbon, is significant because it gives additional weight to his lay statements.  The relevant statute and regulation not only allow a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred, but also to show that he incurred the disability itself while in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The lay statements indicating that the degree of the Veteran's hearing loss has been relatively constant since service or at least since 2007, and the lack of evidence showing that his hearing loss suddenly got worse on the date of the January 2011 VA examination, make it at least as likely as not that entitlement arose prior to the April 2007 claim.
 
In sum, the Veteran's application to reopen the claim for service connection for bilateral hearing loss was received by the RO on July 2, 2010.  There is no evidence of record to show that there was any communication from the Veteran or his representative indicating the intent to apply for service connection for bilateral hearing loss, constituting a pending claim, between the final November 2007 rating decision and prior to July 2, 2010.  However, relevant service department records received by the RO in June 2009 existed, but had not been associated with the claims file, at the time of the November 2007 rating decision and the award was made based, in part, on these records.  Under 38 C.F.R. § 3.156(c)(3), an award made based on all or in part on subsequently received relevant service department records, even if not new and material, is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  For the above reasons, the evidence is at least evenly balanced as to whether entitlement arose prior to the date VA received the previously decided April 24, 2007 claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, an effective date of April 24, 2007 is warranted for the grant of service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date of April 24, 2007, for the grant of service connection for bilateral hearing loss, is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


